                Case 2:18-cr-00016-TSZ Document 582 Filed 08/28/20 Page 1 of 1



 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT SEATTLE

 5     UNITED STATES OF AMERICA,

                             Plaintiff,
 6
                                                       CR18-16 TSZ
           v.
 7
                                                       MINUTE ORDER
       CLYDE McKNIGHT,
 8
                             Defendant.
 9

10        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
11
          (1)     A Level Three access hearing, as defined in General Order 03-20, is SET
12 for Wednesday, September 9, 2020, at 10:00 a.m. The parties shall be prepared to
   address defendant’s motion to substitute counsel or proceed pro se, docket no. 510, as
13 well as the issues raised in the trial briefs and any motions in limine.
             (2)    On or before September 4, 2020, defendant’s attorney shall file a status
14
     report indicating whether defendant consents to proceed remotely and, if so, shall submit
     a signed waiver in a form to be provided by the Court.
15
          (3)     Regardless of the trial date in this matter, and notwithstanding CrR 23.3(b),
16 the Government’s witness and exhibit lists, trial brief, and proposed jury instructions
   shall be filed by August 31, 2020. Defendant’s witness and exhibit lists, trial brief, and
17 proposed jury instructions shall be filed by September 4, 2020. Motions in limine and
   proposed voir dire shall be filed by September 4, 2020.
18
          (4)     The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.

20         Dated this 28th day of August 2020.

21                                                   William M. McCool
                                                     Clerk
22
                                                     s/Karen Dews
23                                                   Deputy Clerk

     MINUTE ORDER - 1
